Title: To George Washington from William Livingston, 22 June 1778
From: Livingston, William
To: Washington, George


                    
                        Dear Sir
                        Princeton [N.J.] 22 June 1778
                    
                    All the Information I am able to give your Excellency at Present respecting the Enemy’s movements is that they were last night at mount Holley, & were expected to march this morning—Their rout I cannot determine—our militia are employed in obstructing their progress by incumbering the roads &c.—but what purpose it will answer to delay their march unless they can be more materially injured than is in the power of the militia to do, I know not.
                    The Bearer of this is a virginian from London & France—I have perused all the Letters he has, & find them confined to concerns private domestic & commercial without meddling with politics, except the one which I inclose you, which seems calculated to corrupt some honest whig—your officers belonging to virginia will be best acquainted with the persons to whom the Letters are addressed—I am with great respect Dear Sir your Excellencys most humble Sr
                    
                        Wil: Livingston
                    
                